Citation Nr: 0410928	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  01-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel



INTRODUCTION

The veteran had active service from October 1970 to April 1974.  

The case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Following a Board remand to the RO and decision in 
January 2002 and a second remand to the RO in October 2003, the 
case is once again before the Board for appellate review.

The Board notes that, in a February 2001 VA form I-9, the veteran 
requested a hearing before a hearing officer, and thus, the 
hearing was scheduled for June 26, 2001.  However, the record 
contains evidence showing the veteran wished to reschedule the 
June 2001 hearing, as per a May 2001 VA form 119 (Report of 
Contact) and the hearing was rescheduled for November 27, 2001.  
The veteran failed to show for the November 27, 2001 hearing.  As 
the record does not contain further indication that the veteran or 
his representative has requested that the hearing be rescheduled, 
the Board deems the veteran's February 2001 request for a hearing 
withdrawn.  See 38 C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the appeal. 

2.  Competent evidence does not show that the veteran's bilateral 
hearing loss is causally or etiologically related to service, to a 
service-connected disability, or otherwise to any incident of 
service.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as required 
by law regarding the issue addressed in this appeal.  On November 
9, 2000, the President signed the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's duty to 
assist claimants applies, and how that duty is to be discharged.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  
The new law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a claim 
for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 Fed. 
Reg. 45,620, 45,629 (August. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the recent 
implementing regulations, in reference to the issue addressed in 
this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  After the January 2002 remand and decision from 
the Board which granted the veteran's claim to reopen the issue of 
service connection for bilateral hearing loss, the veteran was 
given specific information with respect to the changes in the law 
and VA duties pursuant to the enactment of the VCAA via a June 
2002 RO letter.  The veteran was further informed that the VA 
would assist him by providing a medical examination or obtaining a 
medical opinion if necessary to make a decision regarding his 
claim.  He was also advised of the evidence needed from him.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2003).  In addition, the 
veteran was again informed of the evidence needed to prove the 
claim on appeal via the February 2003 supplemental statement of 
the case (SSOC), the May 2003 SSOC and the December 2003 SSOC.  
The notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In this case, all known and 
available relevant medical records, including the service medical 
records, and all additional treatment records and examinations 
have been obtained and associated with the claims file.  As well, 
the evidence includes a November 2001 private audiological 
examination report.  No additional records which need to be 
obtained have been identified by the veteran.  And the veteran was 
notified via a July 2003 RO letter to submit any additional 
evidence in support of his claim.  Furthermore, the veteran was 
given the opportunity to present testimony at a hearing on appeal, 
but he declined such opportunity.  Thus, the duty to assist 
requirement has been satisfied as well.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that in Pelegrini, the Court discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be 
sent to a claimant before the initial adjudication of his claim.  
Satisfying the strict letter holding in Pelegrini would require 
the Board to dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice void 
ab initio, which in turn would nullify the notice of disagreement 
and substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice of 
disagreement, a new statement of the case would be required, and 
finally, the submission of a new substantive appeal by the 
claimant.  The prior actions of the veteran would be nullified by 
a strict reading of Pelegrini, and essentially place the appellant 
at the end of the line of cases waiting to be adjudicated.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of lack 
of strict VCAA compliance.  Furthermore, the Board does not 
believe that voiding the rating decisions is in this veteran's 
best interests.  Simply put, as previously indicated, the claimant 
was provided every opportunity to submit evidence, and to attend a 
hearing at the RO before a hearing officer or before a VLJ at the 
RO or in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of what 
evidence he needed to submit, and notice of what evidence VA would 
secure on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced because he does not, as the Court noted 
in Pelegrini, have to "overcome an adverse determination."  There 
is no final adverse determination of his claim.  

Further, the Board does a de novo review of the evidence and is 
not bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter which 
under 38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, and 
such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially since 
an RO determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole decision of 
the Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to 
proffer new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision of 
either the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice the RO provided to the appellant was not given prior to the 
first RO adjudication of the claim, the notice was provided by the 
RO in a June 2002 letter and subsequent SSOCs, prior to the 
present transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, for these reasons, the Board 
finds that the intent and purpose of the VCAA were satisfied by 
the notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice; see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  Therefore, for these reasons, the Board finds that the 
intent and purpose of the VCAA were satisfied by the notice given 
to the veteran, and he was not prejudiced by any defect in the 
timing of that notice.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be allowed on a presumptive 
basis for certain chronic diseases, such as diseases of the 
nervous system including sensorineural hearing loss, if manifested 
to a compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b).  
The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its date, 
shows that the appellant had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the Court, lay 
observation is competent.

For the purposes of applying the laws administered by VA, impaired 
hearing is considered a disability when the veteran's auditory 
threshold (puretone decibel loss) in one of the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
mentioned frequencies are 26 decibels or greater.  Impaired 
hearing for VA purposes may also be found when the veteran's 
speech recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

In the present case, the veteran maintains that he currently 
suffers from bilateral hearing loss caused by exposure to noise 
while he was an administrative clerk in the Air Force.  In this 
regard, he asserts that he was assigned to the engine shop and 
worked on the flight line where he was exposed to aircraft and 
helicopter noise.  The veteran claims this caused the onset of his 
hearing difficulties. 

With respect to the evidence of record, the veteran's service 
medical records include a March 1970 enlistment examination which 
indicates the veteran's pure tone thresholds, in decibels, for the 
right ear were 30, 40, 25, 0, 5, 0, and for the left ear were 30, 
30, 30, 0, 10, 0, both measured at 500, 1000, 2000, 3000, 4000 and 
6000 Hertz, respectively.  Additionally, a March 1974 separation 
examination shows the veteran's pure tone thresholds, in decibels, 
for the right ear were 30, 35, 25, 10, 5, 10, and for the left ear 
were 15, 25, 25, 5, 10, 15, both measured at 500, 1000, 2000, 
3000, 4000 and 6000 Hertz, respectively.  No complaints of or 
treatment for hearing problems are noted or included in the 
service medical records.

The earliest post-service medical evidence of record is dated in 
January 1996, which is about 22 years following the veteran's 
discharge from service.  No medical evidence for the 22-year 
period following the veteran's discharge from service has been 
submitted or identified by the veteran.

A VA medical examination was performed at the West Palm Beach VA 
medical center (VAMC) in January 1996.  The January 1996 VA 
examination reflected that the veteran's pure tone thresholds, in 
decibels, for the right ear were 55, 45, 45, 45, 40 and for the 
left ear were 105, 105, 105, 105, 105 both measured at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.  The VA examiner noted 
that the veteran was an unreliable historian as to his history of 
noise exposure.  The examiner also noted that the veteran 
responded to conversation speech without eye contact and responded 
to speech through earphones at intensity levels below the 
initially offered pure-tone thresholds.  The exaggerated ear 
responses given by the veteran during the examination forced the 
examiner to question the validity of the behavioral thresholds 
offered.  In the opinion of the medical examiner the hearing loss 
and asymmetry measured was far beyond that suggested by the 
veteran's history. 

In this respect, the only private medical record submitted by the 
veteran is from Audible dated November 2001, which describes a 
hearing test administered to the veteran.  This record indicates 
the veteran's speech test results as 60, 95, 75 in the right ear 
at SRT(HTL), LDL(HTL) and MCL(HTL) respectively.  No response was 
indicated for the speech test results in the left ear.  The 
veteran's speech discrimination test results show 64% correct at a 
75db presented level.  The left ear showed no response for the 
speech discrimination test.  This record contained no discussion 
or explanation of the results provided nor did it offer an 
etiology opinion as to the cause of the veteran's hearing loss.

The most recent VA medical examination was performed at the West 
Palm Beach VAMC on May 2003.  The May 2003 medical examination 
indicates that the veteran's pure tone thresholds, in decibels, 
for the right ear were 75, 70, 75, 65, 55 and for the left ear 
were 105, 105, 90, 90, 85 both measured at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  The examiner noted that the 
inconsistent responses given by the veteran suggested exaggeration 
and that the results of the examination were inconsistent with the 
reported military noise exposure.  Furthermore, a bone conduction 
test on the right ear contraindicated the tympanogram of the right 
ear which suggested no conductive hearing loss.  In the opinion of 
the examiner the hearing loss was not as likely as not the result 
of military noise exposure. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an award of 
service connection for bilateral hearing loss.  It is the Board's 
duty to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The veteran's available service medical records do not contain any 
evidence that the veteran's current hearing loss was a result his 
active service.  The service medical records are completely silent 
as to any complaints of or treatment for any hearing problems or 
worsening of hearing ability during active service.  
Significantly, the March 1974 separation examination does not 
indicate that the veteran had hearing loss for VA compensation 
purposes.  See 38 C.F.R. § 3.385 (2003).  As well, there is no 
post-service evidence showing any complaints of or treatment for 
hearing problems within a year of the veteran's discharge from 
service.  No additional evidence in this regard has been submitted 
or identified by the veteran.

Furthermore, the Board notes that the first indication of any 
post-service medical treatment/complaints for hearing problems 
and/or a worsening of his hearing loss is from the January 1996 VA 
medical examination, about twenty two years after the veteran's 
discharge.  As well, both VA examinations of the veteran did not 
find that there was any link between the currently claimed hearing 
loss and any incidents in service.  

While the Board finds the veteran's contentions to be credible as 
to his service, the Board also notes that the service records are 
completely negative as to any acoustic trauma sustained in 
service.  Furthermore, there is no indication that the veteran's 
primary specialty, as indicated on his DD-214, as an 
administrative clerk in the Air Force exposed him to any sort of 
acoustic trauma.  

The Board finds that the preponderance of the evidence is against 
a grant of service connection for hearing loss.  The first 
indication of hearing loss meeting the requirements of 38 C.F.R. § 
3.385 is contained in the January 1996 VA medical examination 
dated twenty two years after the veteran's discharge from service.  
Additionally, both the January 1996 and May 2003 VA examiners 
concluded that the veteran's hearing loss was inconsistent with 
any reported military noise exposure, and the May 2003 VA examiner 
concluded that the veteran's hearing loss was not as likely as not 
the result of his military noise exposure.  The present record is 
devoid of any medical evidence contradicting the January 1996 and 
May 2003 VA medical opinions, or otherwise linking the veteran's 
current hearing loss to a service-connected disability or to his 
period of service.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the veteran's claim.  For the foregoing 
reasons, the claim of service connection for bilateral hearing 
loss is denied.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.307, 3.310 (2003).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



